Citation Nr: 0834341	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-32 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acute schizoform psychosis, claimed as an emotional and 
mental condition (an "acquired psychiatric disability").

2.  Entitlement to service connection for an acquired 
psychiatric disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to February 
1978 and from January 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama.

The Board notes again that a prior rating decision, dated in 
May 1981, denied service connection for a nervous condition.  
Since the veteran did not perfect his appeal of this rating 
decision by filing a substantive appeal within the applicable 
time period, the May 1981 rating decision is final and not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In September 2007, the Board remanded the matter to the RO 
via the AMC, for due process considerations, and to obtain 
the veteran's Social Security Administration (SSA) records, 
including all medical records which formed the basis of the 
SSA's June 2005 decision.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  An unappealed RO decision in May 1981 denied a claim of 
entitlement to service connection for a nervous condition.

2.  Evidence of record received since the May 1981 decision 
that pertains to the veteran's claim for acute schizoform 
psychosis, claimed as an emotional and mental condition, is 
new and material.

3.  The competent evidence, overall, demonstrates that the 
veteran's acute schizoform psychosis, claimed as an emotional 
and mental condition, was not the proximate result of active 
duty.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for acute schizoform psychosis, claimed as an 
emotional and mental condition, has been submitted and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2.  Service connection for an acquired psychiatric 
disability, including acute schizoform psychosis, claimed as 
an emotional and mental condition, is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's claims for entitlement to service 
connection for a nervous condition in a May 1981 rating 
decision.  An RO letter dated that month gave the veteran 
notice of this denial and his appellate rights, but he did 
not perfect an appeal.  Therefore, that rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his petition to reopen in June 2003.  For 
claims filed on or after August 29, 2001, "new" evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

Evidence of record since the RO's May 1981 decision includes 
VA treatment records and statements submitted by the veteran 
indicating psychiatric treatment, as well as documentation 
from the Social Security Administration regarding his 
application for, and award of, disability benefits.

Under the requirements stated above for reopening claims, the 
medical records and Social Security documents are considered 
new and, arguably, material evidence.  The claim for service 
connection for schizoform psychosis, claimed as an emotional 
and mental condition, is therefore reopened.

The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  An injury incurred during active military, 
naval, or air service will be deemed to have been incurred in 
the line of duty unless such injury or disease was the result 
of the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was a result of his or her abuse of 
alcohol or drugs.  A service department finding that injury, 
disease or death occurred in line of duty will be binding on 
VA unless it is patently inconsistent with the requirements 
of laws administered by VA.  31 U.S.C.A. § 105(a); 38 C.F.R. 
§ 3.1(m).

"Willful misconduct" is an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(a).

The veteran was denied service connection for a nervous 
condition in a May 1981 rating decision.  The RO noted the 
findings of the Medical Evaluation Board (MEB), which 
determined the veteran's schizoform psychosis to be "due to 
intentional misconduct or willful neglect".  The MEB also 
determined the disability to be "not the proximate result of 
active duty", as the veteran had engaged in illicit drug use 
and habitual excessive drinking.  The RO's May 1981 rating 
decision noted that the veteran was separated from service 
due to physical disability resulting from intentional 
misconduct or willful neglect and was not entitled to 
disability benefits.  The claim for service connection was 
therefore denied.

The VA treatment records indicate ongoing psychiatric 
treatment.  The records through 1997 note treatment for 
psychosis.  In a September 1997 VA treatment record, the 
veteran was diagnosed with depression with recurrent suicidal 
ruminations and episodic alcohol abuse in remission.  In a 
June 2003 VA treatment record, the impressions were of 
homelessness, depression, and history of maternal psychiatric 
problems.  In a July 2003 VA treatment record, the diagnoses 
were depression and anxiety, both not otherwise specified.  
In an August 2003 VA treatment record, the diagnosis was 
thought disorder, not otherwise specified.  In a March 2004 
VA treatment record, the diagnoses were major depressive 
disorder, recurrent, moderate without psychotic features; and 
a rule-out diagnosis of generalized anxiety disorder.

Overall, the Board finds that the treatment records provide 
evidence against this claim, with no indication that the 
veteran's psychiatric problems are resultant of anything 
other than the drug use and excessive drinking that remains 
deemed as willful misconduct for VA purposes.

In July 2005, the VA was notified of a fully favorable 
decision for the veteran from the Social Security 
Administration (SSA).  The SSA found the veteran's severe 
impairments to be major depressive disorder with psychotic 
features and anxiety.  The SSA also found that drug addiction 
and alcoholism were not contributing factors material to the 
determination of disability.  

In September 2007, the Board remanded this claim in order to 
obtain the veteran's SSA records and any medical records on 
which the SSA favorable decision was based.

The SSA granted a fully favorable decision based on the 
veteran's mood and anxiety related disorders.  The supporting 
medical records included VA treatment records from January 
2003 through April 2005 indicating treatment for insomnia, 
fatigue, anhedonia, and irritability.  The medical evidence 
also noted loosening of associations and positive 
tangentiality and circumstantiality in connection with the 
veteran's diagnosed major depressive disorder with psychotic 
features and anxiety state.  SSA did not associate the 
condition with service. 

The Board notes that the SSA's Administrative Law Judge 
stated in his decision that a "determination in this case 
cannot be based on medical considerations alone."  The SSA 
decision took into account the veteran's "residual 
functional capacity" as well.  

The Board finds that medical considerations alone are 
sufficient in determining this service connection claim, as 
the Medical Evaluation Board's findings regarding the 
veteran's medical discharge and ineligibility for disability 
benefits have yet to be contradicted by the evidence.

The Board notes the veteran's statements that he never 
engaged in substance abuse and that his has been misdiagnosed 
over the years.  However, the veteran's service medical 
records (SMRs) are very clear regarding his hospitalization 
for alcoholism and resulting medical discharge.  
Additionally, the claimant himself has reported a history of 
binge drinking and drug abuse, as during a psychological 
examination with psychologist "J.N." in December 2003.  The 
veteran's submitted statements are inconsistent with the 
medical evidence and are, therefore, not entirely creditable.

The evidence of record does not support the contention that 
the veteran's acute schizoform psychosis, claimed as an 
emotional and mental condition, is connected to service.  To 
the contrary, the Medical Evaluation Board's report prior to 
discharge indicates that the psychosis was due to intentional 
misconduct or willful neglect and is not the proximate result 
of active duty, which the Board finds outweighs the veteran's 
statements.  Although the evidence submitted in connection 
with this request to reopen is new and material, indicating 
that the veteran currently suffers various emotional and 
mental conditions, no evidence has been submitted to indicate 
that the disability was not the result of willful misconduct.  
The Board must find that the current disability is not the 
result of active duty and therefore not connected to service.

The Board finds that the service records and post-service 
treatment records provide evidence against this claim, 
clearly indicating a disorder that is not related to his 
active duty, but instead to intentional misconduct. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for acute schizoform 
psychosis, claimed as an emotional and mental condition.  In 
denying his claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

As the claim was reopened, Kent is not applicable to this 
case. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no VA examination was obtained for the claim 
for an acquired psychiatric disorder.  Although the evidence 
submitted was sufficient to reopen the claim, there is no 
evidence that the claimed disability is associated with the 
veteran's service.  Therefore, the low threshold set forth in 
McLendon has not been met and no psychiatric examination was 
provided.

In any event, in light of the fact that there is overwhelming 
post-service medical evidence against this claim, the Board 
finds that there is otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  Simply 
stated, under part four of the McLendon test, the Board finds 
that there is sufficient competent medical evidence of record 
to make a decision on the claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and SSA records.  The veteran submitted various 
statements in support of his claim.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal to reopen a claim of service connection for acute 
schizoform psychosis, claimed as an emotional and mental 
condition, is granted.

Service connection for acute schizoform psychosis, claimed as 
an emotional and mental condition, is denied.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


